Williams, J.
(dissenting). — It is a well settled rule of pleading under our system, that “every fact, which the plaintiff must prove to enable him to maintain his suit, and which the defendant has a right to controvert in his answer, must be distinctly stated or averred.” Note to § 2872 of Eev. If it was necessary for plaintiff to prove the promise of defendant to pay for the timber, if was necessary for plaintiff to aver the promise.
The legal title and the implied possession of the land sold was in defendant, and the mere payment of twenty dollars on the purchase of the tract of land, without further averments, is not sufficient to enable the purchaser to maintain a suit for cutting timber on the land.